UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6004



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM SYLVESTER WATTS, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CR-
99-556-PJM, CA-01-1515-PJM)


Submitted:   February 28, 2002            Decided:   March 18, 2002


Before WILKINS and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Sylvester Watts, Jr., Appellant Pro Se. Mythili Raman,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Sylvester Watts, Jr., seeks to appeal the district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West Supp. 2001).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See United States v. Watts, Nos.

CR-99-556-PJM; CA-01-1515-PJM (D. Md. Nov. 26, 2001).      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                             DISMISSED




                                   2